DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 12-16; therefore only claims 1-11 and 17-25 remain for this Office Action.

Allowable Subject Matter
Claims 1-11 and 17-25 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a antenna element, comprising: a main body having an insulation bracket including a base with a top surface and a bottom surface opposite to the top surface, first support legs and second support legs protruding from the bottom surface in a spaced manner, and a conductive layer formed on an outer surface of the insulation bracket by way of electroplating or lasering, the conductive layer comprising a radiation layer covering the top surface, a coupling layer covering the bottom surface and coupled to the radiation layer, a feeding column layer covering the outer surface of each first support leg and a branch layer covering the outer surface of each second support leg; a feeding board electrically connected to the main body; wherein the branch layer is electrically connected to the coupling layer, and the top end of the feeding column layer is electrically connected to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON CRAWFORD/Primary Examiner, Art Unit 2844